


Exhibit 10.1
 
 
PROMISSORY  NOTE
 


 
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$6,000,000
08-25-2016
09-18-2018
369669
803 - STX
 
002
 

 


 
Borrower:  Tandy Leather Factory, Inc.
Lender:  BOKF, NA dba Bank of Texas
1900 SE Loop 820
PO Box 29775
Fort Worth, TX 76140
Dallas, TX  72229-9775



 

 Principal Amount:  $6,000,000.00  Date of Note:  August 25, 2016


 


PROMISE TO PAY. Tandy Leather Factory, Inc. ("Borrower") promises to pay to
BOKF, NA dba Bank of Texas ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Six Million & 00/100 Dollars
($6,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance or
maturity, whichever occurs first.
 
CHOICE OF USURY CEILING AND INTEREST RATE. The interest rate on this Note has
been implemented under the “Quarterly Ceiling” as referred to in Section 303
.006 of the Texas Finance Code.
 
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on September 18, 2018. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning September 18, 2016, with all subsequent interest
payments to be due on the same day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any late charges; and then
to any unpaid collection costs. Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing.


PAYMENT
INFORMATION.  PAYMENTS  SHOULD  BE  REMITTED  TO:   BOKF,  NA  dba  Bank  of  Texas,  P.O.  Box
248818, Oklahoma City, OK 73124-8818. If a payment is made consistent with the
written payment instructions provided by Lender and received on a business day
by 5:00 p.m. Central Time, the payment will be applied that day. If a payment is
received on a business day after 5:00 p.m., the payment may be applied the
following business day.


VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes  in an independent index which is the 1 Month
LIBOR Interest Rate which is the ICE Benchmark Administration (ICE) (or the
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) fixing of London Inter-Bank Offered
Rate (LIBOR) based on offered inter-bank deposit rates contributed
in  accordance with instructions to ICE LIBOR Contributor Banks (rounded upward,
if necessary, to the nearest 1/100 of 1%) for such interest period; provided,
however, that if the  Index determined as provided above  shall be less
than  zero, the Index shall be deemed to be zero for the purposes of this  Note
(the "Index").  The Index is not necessarily the lowest rate charged by Lender
on its loans.  If the Index becomes unavailable during the term of this loan,
Lender   may designate a substitute index after notifying Borrower. Lender will
tell Borrower the current Index rate upon Borrower's request. The interest rate
change will not occur more often than each month. Borrower understands that
Lender may make loans based on other rates as well. The Index currently is
0.210°/o per annum. Interest prior to maturity on the unpaid principal balance
of this Note will be calculated as described in the "INTEREST CALCULATION
METHOD" paragraph using a rate of 1.850 percentage points over the Index,
resulting in an initial rate of 2.060% per annum based on a year of 360 days.
NOTICE: Under no circumstances will the interest rate on this  Note be more
than  (except for any higher default rate or Post Maturity Rate shown  below)
the lesser of 18.000% per annum or the maximum rate allowed by applicable law.
For purposes of this Note, the "maximum rate allowed by applicable law" means
the greater of (A) the maximum rate of interest permitted under federal or other
law applicable to the indebtedness evidenced by this Note, or (B) the "Quarterly
Ceiling" as referred to in Section 303.006 of the Texas Finance Code.


INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding, unless such calculation
would result in a usurious rate, in which case interest shall be calculated on a
per diem basis of a year of 365 or 366 days, as the case may be. All interest
payable under this Note is computed using this method.


PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Prepayment in full shall consist of payment of the
remaining unpaid principal balance together with all accrued and unpaid interest
and all other amounts, costs and expenses for which Borrower is responsible
under this Note or any other agreement with Lender pertaining to this loan, and
in no event will Borrower ever be required to pay any unearned interest. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to:  BOKF, NA dba Bank of
Texas, P.O. Box 248818 Oklahoma City, OK 73124-8818.


LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.


POST MATURITY RATE. The Post Maturity Rate on this Note is the lesser of (A) the
maximum rate allowed by law or (B) 18.000% per annum based on a year of 360
days. Borrower will pay interest on all sums due after final maturity, whether
by acceleration or otherwise, at that rate.


DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note: Payment Default.  Borrower fails to make any payment
when due under this Note.


Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.


Default in Favor of Third Parties. Borrower or any Granter defaults under any
loan, extension  of credit,  security  agreement,  purchase  or sales agreement,
or any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.


False Statements.   Any warranty,  representation or statement  made or
furnished to Lender by Borrower or on Borrower's behalf, or made   by Guarantor,
or any other guarantor, endorser, surety,  or accommodation  party, under
this  Note or the related documents  in connection with  the obtaining of the
loan evidenced by this  Note or any security document directly or indirectly
securing  repayment of this  Note is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.


Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


Execution; Attachment. Any execution or attachment is levied against the
Collateral, and such execution or attachment is not set aside, discharged or
stayed within thirty (30) days after the same is levied.


Change in Zoning or Public Restriction.  Any change in any zoning ordinance or
regulation or any other public restriction is enacted, adopted or implemented,
that limits or defines the uses which may be made of the Collateral such that
the present or intended use of the Collateral, as specified in the related
documents, would be in violation of such zoning ordinance or regulation or
public restriction, as changed.


Default Under Other Lien Documents. A default occurs under any other mortgage,
deed of trust or security agreement covering all or any portion of the
Collateral.


Judgment. Unless adequately covered by insurance in the opinion of Lender, the
entry of a final judgment for the payment of money involving more than ten
thousand dollars ($10,000.00) against Borrower and the failure by Borrower to
discharge the same, or cause it to be discharged, or bonded off to Lender's
satisfaction, within thirty (30) days from the date of the order, decree or
process under which or pursuant to which such judgment was entered.


Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor, or any other guarantor, endorser, surety, or accommodation party
of any of the indebtedness or any Guarantor, or any other guarantor, endorser,
surety, or accommodation party or becomes incompetent, or revokes or disputes
the validity of, or liability under, any guaranty of the indebtedness evidenced
by this Note.


Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity.   Lender in good faith believes itself insecure.


Cure Provisions. If any default, other than a default in payment, is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after  Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default  within twenty (20) days; or (2) if the cure requires more
than twenty (20) days immediately initiates steps which  Lender deems in Lenders
sole discretion to be sufficient to cure the  default and thereafter continues
and completes all reasonable and necessary steps sufficient  to produce
compliance as soon as reasonably practical.


LENDER'S RIGHTS. Upon default, Lender may declare the entire indebtedness,
including the unpaid principal balance under this  Note, all accrued unpaid
interest, and all other amounts, costs and expenses for which Borrower is
responsible under this Note or any other agreement with Lender pertaining to
this loan, immediately due, without  notice, and then Borrower will pay
that  amount.


ATTORNEYS' FEES; EXPENSES. Lender may hire an attorney to help collect this Note
if Borrower does not pay, and Borrower will pay Lender's reasonable attorneys'
fees.  Borrower also will pay Lender all other amounts Lender actually  incurs
as court costs, lawful fees for filing, recording, releasing to any public
office any instrument securing this Note; the reasonable cost actually expended
for repossessing, storing, preparing for sale, and selling any security; and
fees for noting a lien on or transferring a certificate of title to any motor
vehicle offered as security for this Note, or premiums or identifiable charges
received in connection with the sale of authorized insurance.


JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.


GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Texas
without regard to its conflicts of law provisions.  This Note has been accepted
by Lender in the State of Texas.


CHOICE OF VENUE. If there is a lawsuit, and if the transaction evidenced by this
Note occurred in Dallas County, Borrower agrees upon Lenders request to submit
to the jurisdiction of the courts of Dallas County, State of Texas.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.


LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person.  Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal  balance
owing  on  this  Note  at  any  time  may  be  evidenced by endorsements on this
Note or by Lender's internal records, including daily computer print-outs.
Lender will have no obligation to advance funds under this  Note
if:  (A)  Borrower or any  guarantor  is in default  under the  terms of
this  Note or any  agreement that  Borrower or  any guarantor has with Lender,
including any agreement made in connection with  the  signing  of
this  Note;  (B)  Borrower  or  any  guarantor  ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts
to  limit,  modify  or  revoke  such  guarantor's guarantee of this Note or any
other loan with Lender; (D) Borrower has applied funds provided pursuant to this
Note for purposes other than those authorized by Lender; or (E) Lender in good
faith believes itself insecure.  This revolving line of credit shall not be
subject to Ch. 346 of the Texas Finance Code.


FINANCIAL STATEMENTS.   Borrower agrees to provide Lender with such financial
statements and other related information at such frequencies and in such detail
as Lender may reasonably request.


EXPENSES. Borrower agrees to pay to Lender on demand the amount of all costs,
fees and expenses paid, incurred or charged by Lender in connection with
Lender's administration of the Loan, the preparation of documents and
instruments related to the Loan, and the filing or  recordation of any financing
statements, documents and instruments required for perfection of any collateral.


RENEWAL STATEMENT. This Promissory Note is an extension, renewal and/or
modification of the Promissory Note dated September 18, 2015 in the principal
amount of $6,000,000.00 from the Borrower to Lender and is not a novation or
substitution.


SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.


GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Borrower does not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take, reserve
or receive (collectively referred  to  herein as "charge or collect"), any
amount in the nature of interest or in the nature of a fee for this loan, which
would in any way or event  (including demand, prepayment, or acceleration) cause
Lender to charge or collect more for this loan than the maximum  Lender
would  be  permitted to charge or collect by federal law or the law of the State
of Texas (as applicable). Any such excess interest or unauthorized fee shall,
instead of anything stated to the contrary, be applied first to reduce the
principal balance of this loan, and when the  principal  has been paid in
full,  be refunded to Borrower. The right to  accelerate  maturity of sums due
under this Note does not include the  right to  accelerate  any interest which
has not otherwise accrued  on the date of  such acceleration,  and Lender does
not intend  to charge  or collect any  unearned interest  in the  event  of
acceleration. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of the loan evidenced by this Note until payment in full so that the rate
or amount of interest on account of the loan evidenced hereby does not exceed
the applicable usury ceiling. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
Jaw, waive presentment, demand for payment, notice of dishonor, notice of intent
to accelerate the maturity of this Note, and notice of acceleration of the
maturity of this Note. Upon any change in the terms of this  Note, and unless
otherwise expressly stated in writing, no party who
signs  this  Note,  whether  as  maker,  guarantor,  accommodation  maker  or
endorser, shall  be  released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lenders security interest in the collateral without the consent of or notice to
anyone. All such parties also agree that Lender may modify this loan without the
consent of or notice to anyone other than the party with whom the modification
is made.  The obligations under this Note are joint and several.


PRIOR TO SIGNING THIS NOTE, BORROWER READ ANO UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:




TANDY LEATHER FACTORY, INC.


By:  /s/ Shannon L. Greene
Shannon L. Greene, Chief Executive Officer of Tandy Leather Factory, Inc.

 